Citation Nr: 0624571	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-07 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from December 1942 to October 
1945.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from a November 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied a claim of entitlement 
to service connection for major depression (claimed as a 
nervous condition).  During the course of appeal, the 
veteran's representative raised an argument of entitlement to 
service connection for PTSD that was incorporated by the RO 
as part of the current claim on appeal.  The Board has 
rephrased the issue on the title page to better reflect the 
nature of the claim on appeal.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran manifests 
PTSD.

2.  There is no competent evidence of record that any 
currently manifested acquired psychiatric disorder was either 
first manifest in service and/or causally related to event(s) 
in service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125(a) (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  He served on 
active duty from December 1942 to October 1945 as a high 
speed radio operator intercepting and reporting German radio 
messages during World War II.  He served 18 months overseas 
in the European Theatre of War.  He reports exposure to enemy 
fire and witnessing dead soldiers.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty during a period of active wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  In order to qualify for 
entitlement to compensation under 38 U.S.C.A. § 1110, a 
claimant must prove the existence of (1) a disability and (2) 
that such disability has resulted from a disease or injury 
that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

Applicable regulatory criteria provide that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 
38 C.F.R. § 4.125(a), a medical link between current symptoms 
and in-service stressor(s) and credible supporting evidence 
that the claimed in-service stressor(s) occurred.  38 C.F.R. 
§ 3.304(f) (2005).  

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

The Board finds that here is no competent evidence of record 
that the veteran manifests PTSD.  There is no reference in 
his claims folder that a diagnosis of PTSD has even been 
considered.  The Board also finds that there is no competent 
evidence of record that any currently manifested acquired 
psychiatric disorder was either first manifest in service 
and/or causally related to event(s) in service.  His service 
medical records are negative for report of psychiatric 
symptoms and his psychiatric status was evaluated as 
"NORMAL" on his October 1945 discharge examination.  There 
is no lay evidence of symptoms in service or immediately 
thereafter.  His clinic records reflect his report of first 
seeking treatment for depression in 1993 that is nearly 5 
decades after his discharge from military service.  His 
current symptoms have variously been diagnosed as major 
depression, anxiety with possible panic attacks and 
depression with anxiety.  There is no competent evidence of 
record that his currently diagnosed acquired psychiatric 
disorder is causally related to event(s) in service.  The 
claim, therefore, must be denied.  Sanchez-Benitez, 259 F.3d 
at 1360-61.  There is no doubt of material fact to be 
resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2002).

In so holding, the Board has considered the veteran as 
competent to describe his psychiatric symptoms, but there is 
no report of continuity of symptomatology.  Additionally, 
there is no report of symptoms while participating in combat.  
See 38 U.S.C.A. § 1154(b) (West 2002).  His well-intentioned 
self-diagnosis and theory of causation in this case holds no 
probative value as he is not shown to possess the requisite 
specialized training to diagnosis and evaluate psychiatric 
disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(lay person not competent to speak to matters requiring 
training in the medical sciences); 38 C.F.R. §3.159(a) 
(2005).  His report of stressful occurrences during service 
is not being discounted, but there is no medical evidence 
suggesting that his current disability is related to those 
stressful events.

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

The Board finds that there has been substantial compliance 
with the notice requirements.  A pre-adjudicatory RO letter 
dated September 21, 2002 satisfied elements (1), (2), and (3) 
by informing him of the types of evidence and/or information 
necessary to substantiate his claim, and the relative duties 
on the part of himself and VA in developing his claim.  
Element (4) was substantially complied with as the veteran 
was informed to tell the RO of any additional evidence he 
wished to be considered, to tell them about any additional 
information or evidence that he desired the RO to obtain on 
his behalf, and to send in all required evidence as soon as 
possible.  A June 2004 Supplemental Statement of the Case 
(SSOC) provided him the complete text of 38 C.F.R. 
§ 3.159(b).  

The statute and regulations regarding notice require that a 
claimant be given the required information prior to VA's 
decision on the claim, and in a form that enables a claimant 
to understand the process, the information needed, and who is 
responsible for obtaining that information.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has resulted 
in harmful error to the claimant.  Id.  See generally 
38 C.F.R. § 20.1102 (2005) (error or defect in any decision 
by the Board that does not affect the merits of the issue or 
the substantive rights of the appellant shall be considered 
harmless and not a basis for vacating or reversing such 
determination).

In this case, there has been substantiat compliance with the 
four content requirements, and any possible error in not 
providing a single notice to the veteran covering all content 
requirements constitutes harmless error in this case.  See, 
e.g., 38 C.F.R. § 20.1102 (2005).  The only developmental 
deficiency argued by the veteran's representative is the RO's 
perceived failure to develop and confirm the stressors 
reported by the veteran.  See Statement of Accredited 
Representative in Appealed Case Addendum dated February 23, 
2006.  However, those stressors only become relevant with 
either a diagnosis of PTSD, a competent medical opinion 
attributing a current diagnosis to those events or, even, lay 
report of symptoms during combat or persistent psychiatric 
symptoms continuous since service.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).  The rating decision on appeal, the 
statement of the case (SOC), and the supplemental statement 
of the (SSOC) told the veteran that the dispositive issue in 
this case involved diagnosis and etiology, the specific 
information as to why his claim was being denied, and of the 
evidence that was lacking.  The veteran was notified of nexus 
evidence requirement in his pre-adjudicatory September 2002 
letter.  There is neither showing nor argument that the 
veteran may have been prejudiced by any notice deficiency to 
the dispositive issue in the case identified early in the 
appeals process.  As the claim for service connection has 
been denied, any question as to the appropriate initial 
rating assigned and effective date of award is moot.  See 
Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).
 
Any further notice to the veteran would only result in a 
delay in adjudicating the claims without any additional 
benefit accruing to him.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim for further notice poses 
no prejudice to the veteran.  See VAOPGCPREC 16-92 (July 24, 
1992).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, and all VA records 
identified as relevant to the claim on appeal.  In September 
2002, the veteran was advised of the relative duties on the 
part of himself and VA in developing his claim with respect 
to private medical records, and provided forms he could 
return to VA authorizing the RO to obtain any such records on 
his behalf.  He has not authorized VA to obtain any private 
evidence and/or information on his behalf.  See Dusek v. 
Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (claimant cannot wait 
passively for VA assistance in circumstances where claimant 
may or should have information in obtaining the putative 
evidence).  Absent any competent evidence that his current 
psychiatric disorder may be associated with event(s) in 
service, there is no duty to obtain medical opinion in this 
case.  See 38 U.S.C.A. § 5103A(d) (West 2002).  See generally 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  
In this respect, there have been no lay allegations of 
psychiatric symptoms either during combat or persistent 
symptoms since service.  See Duenas v. Principi, 18 Vet. App. 
512, 516 (2004).  Similarly, the evidence and information of 
record, in its totality, provides the necessary information 
to decide the case, and there is no reasonable possibility 
that any further assistance to the veteran would be capable 
of substantiating his claim.




ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


